DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gang Luo on 04/27/21.
The application has been amended as follows: 
Claim 4 has been canceled.

Allowable Subject Matter
Claims 1, 3 and 5 are allowed.
The following is an Examiner’s statement of reasons for allowance:
YOSHIOKA (WO 2016/084588, English language equivalent in US 10,309,530) is considered to be the closest prior art of record.
YOSHIOKA discloses a control device (1) of a vehicle (e.g. col. 1 line 4) including, between an engine (2) and an automatic transmission (5), a fluid coupling (4) composed of a pump impeller (4a) coupled to the engine to a turbine impeller (4b) coupled to the automatic transmission, the fluid coupling transmitting power from the pump impeller via a fluid (oil, col. 3 line 26) to the turbine impeller, wherein
the control device is configured to determine occurrence of a lost-drive state (oil leakage, S4) of the fluid coupling based on an increase rate, obtained from an increase amount of a rotation speed (at step S3, Ne represents the increase in engine speed relative to the speed at time of engine start in S1) of 
The prior art fails to teach or render obvious the claim limitation “from a rising point of the rotation speed of the engine, becomes equal to or greater than a preset determination threshold” in the manner defined in the instant claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747